DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The preliminary amendment filed 09/06/2019 has been entered. Claims 8-11, 15, and 18 have been cancelled, and claims 1-7, 12-14, 16-17, and 19-20 have been amended. Claims 1-7, 12-14, 16-17, and 19-20 are pending in this application. 

Claim Objections
The claims are objected to because of the following informalities: 
Claim 1, lines 8-9, “into flow of respired air” should instead recite “into the flow of respired air”.
Claim 13, line 3, the period after the word “and” should be deleted.
In claim 7, line 19, and claim 16, lines 13-14, Examiner suggests the following amendments for consistency in the claim language: “in the respired air” (claim 7, line 19) and “a target gas in the respired air” (claim 16, lines 13-14).
Claim 16, line 9, “an pressure transducer” should instead read “a pressure transducer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 16-17, and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the electrical circuitry includes one of a proportional-integral-derivative (PID) controller and a microprocessor.” The language “one of” implies the PID controller or the microprocessor are alternative components; however, the claim recites “a proportional-integral-derivative (PID) controller and a microprocessor”. It is also noted that multiple controllers and processors are contemplated within the scope of the invention (“the electrical circuitry of the device 100 …can be implemented as one or more microprocessors, microcontrollers, FPGA, or other digital devices,” pg. 10, lines 24-28 of Applicant’s specification). It is unclear if the claim scope can encompass both the PID controller and the microprocessor or if the claim scope is limited to only one or the other. If the claim scope is intended to encompass both components separately and in combination, Examiner suggests amending the claim to recite “includes at least one of a proportional-integral-derivative (PID) controller and a microprocessor.” If the claim scope is intended to only encompass one or the other, Examiner suggests amending the claim to recite “a proportional-integral-derivative (PID) controller or[[and]] a microprocessor.” To expedite prosecution, the claim will be interpreted as encompassing either or both components.
Claim 16 recites various steps of “attenuating or eliminating”, “separating, with a filter”, “generating, with a controller”, “producing, with an pressure transducer”, and “apply the antiphase pressure waveform”. As recited, it seems that each of the attenuating, separating, generating, producing, and applying steps are distinct steps such that attenuating is a different step from the separating, generating producing, and applying steps. However, as discussed in Applicant’s paragraph 31 and in originally filed claim 18, the attenuating step comprises the separating, generating, producing, and applying steps, and the claim will be examined following this interpretation. Examiner suggests the following amendment for clarification: 
“attenuating or eliminating, with a ripple cancellation device, at least one pressure ripple in the respired air flowing through the constrictor, by: separating, with a filter, an AC component of the pressure signal to generate a ripple signal, generating, with a controller, a transducer drive signal from the ripple signal, [[and]] producing, with an pressure transducer, an antiphase pressure waveform from the transducer drive signal, and applying the antiphase pressure waveform to air flowing from the constrictor to the pump to nullify the pulsations in the air”.
Claim 17 is rejected by virtue of its dependency on claim 16.
Claim 20 recites “the method according to claim 13”, however, claim 13 does not recite a method. It seems claim 20 should instead be dependent on claim 19 since claim 19 is a method claim and also provides antecedent basis for the limitation “the pump driver”. To expedite prosecution, claim 20 will be interpreted as depending from claim 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No US 2012/0215125, hereinafter Orr, in view of U.S. Patent No. 7,448,382, hereinafter Alexander. 
Regarding claim 1, Orr teaches a respiration gas monitor device (system 10, Fig. 1), comprising: 
a pump (pump 38) connected to draw a flow of respired air; 
a pressure sensor connected to measure an air pressure signal responsive to the flow of respired air (pressure detector 18, paragraphs 26, 38-39); 
electrical circuitry  operatively connected to measure flow across the pressure sensor, wherein the electrical circuity is operatively connected to read the pressure sensor (processor 24; paragraph 32, 55-56); and
a gas component sensor arranged to monitor a target gas in the flow of respired air (composition detector 16).  
Orr teaches all limitations of claim 1 except for a pressure transducer and the electrical circuitry being configured to drive the pressure transducer to inject ripple-canceling pressure pulses into flow of respired air to reduce or eliminate a pressure ripple in the flow of respired air, wherein the ripple-canceling pressure pulses are determined by the electrical circuitry from the air pressure signal. Orr does teach that the pump is noisy and noise can be reduced by filtering out a signal that corresponds to the frequency of the pump motor cycle (paragraph 42).
Alexander teaches a respiratory treatment device with a speaker to create a cancellation frequency or a component to create mechanical vibrations in order to cancel noise due to a pressure generating component, i.e., a blower (col. 1, lines 39-67; col. 2, 1-44). Although, Alexander teaches a respiratory treatment device driven by a blower assembly and not a respiration gas monitor as taught by Orr, Alexander teaches that the noise and vibration cancelling methods are “applicable more broadly to medical devices…reducing acoustic noise of a medical device having a housing and a noise source mounted in the housing" (col. 2, lines 23-32). Thus, the teachings of Alexander would be analogous to Orr’s system comprising a pump as a noise source with the conduit 26 and sample cell 14 (Orr paragraphs 21, 23, 42).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orr’s system such that a detected noise or a vibration is cancelled using a speaker or mechanical vibration inducing element, as taught by Alexander. Since Orr already indicates that the pressure signal can be filtered at a frequency corresponding to the pump cycle, then filtering the differential pressure signal to isolate the noise as a control signal would be obvious in light Alexander’s teachings of detecting a control signal to generate a noise cancelling signal (Alexander contemplates other detectors in the system, col 6, lines 59-62). One would be motivated to make this modification  in order to improve Orr’s system in a similar way to Alexander’s system by cancelling out the noise of the motor. Additionally, this modification could be carried out without adding additional components since Orr already teaches the use of speakers in the user interface 22 and processor 24 to control various components.
Regarding claim 2, Orr in view of Alexander teaches the electrical circuitry determines the ripple-canceling pressure pulses by operations including high-pass or bandpass filtering the air pressure signal measured by the pressure sensor (Orr teaches filtering the signal of pressure detector 18 at a frequency corresponding to the pump motor cycle, paragraph 42; Alexander teaches the control signal indicative of noise can be converted to drive the speaker to cancel the noise, col. 7, lines 28-40).  
Regarding claim 4 (see interpretation under the 112(b) rejection above), Orr teaches the electrical circuitry includes a microprocessor (“processor 24 may include one or more of a digital processor…,” paragraph 32).
Regarding claim 6, Orr teaches the pressure sensor is a differential pressure sensor connected to measure differential pressure across a constrictor in a path of the flow of respired air (“a flow restriction (not shown) is placed between conduit 26 and/or inlet 34 of sample cell 14 with a pressure sensor disposed on either side of the flow restriction… the pressure differential (from the output signals generated by pressure detector 18) between the two side of the flow restriction,” paragraph 38).
Regarding claim 7, Orr teaches a device (system 10) comprising: 
a pump (pump 38) configured to draw respired air from a measurement area (sample cell 14);   
a constrictor through which at least a portion of the respired air drawn by the pump moves (“flow restriction,” paragraph 38); 
at least one pressure sensor configured to measure a pressure value of air flowing through the constrictor and to measure a differential pressure signal of air flowing through the constrictor, the at least one pressure sensor including a differential pressure sensor disposed at each of an inlet and an outlet of the constrictor (pressure detector 18, paragraph 38); and 
a ripple cancellation device configured to attenuate or eliminate at least one pressure ripple in the respired air flowing through the constrictor (as described in paragraph 42, the pressure ripple is attenuated by filtering the pressure detector signal), the ripple cancellation device further including: 
a filter configured to receive the pressure value from the pressure sensor and to separate an AC component of the pressure signal (“operation of pump 38 may cause noise in the output signals generated by pressure detector 18 by causing fluctuations in pressure at the pulses of pump 38…In order to reduce this noise, the output signals generated by pressure detector 18 may be sampled and/or filtered at a rate or frequency that corresponds to the pump motor cycle,” paragraph 42).
Orr teaches all limitations of claim 7 except for the ripple cancellation device further including: a controller configured to generate a transducer drive signal from the ripple signal, and a pressure transducer configured to produce an antiphase pressure waveform from the transducer drive signal, and to apply the antiphase pressure waveform to air flowing from the constrictor to the pump to nullify the pulsations in the air.  
Alexander teaches a respiratory treatment device with a speaker to create a cancellation frequency or a component to create mechanical vibrations in order to cancel noise due to a pressure generating component, i.e., a blower (col. 1, lines 39-67; col. 2, 1-44). Although, Alexander teaches a respiratory treatment device driven by a blower assembly and not a respiration gas monitor as taught by Orr, Alexander teaches that the noise and vibration cancelling methods are “applicable more broadly to medical devices…reducing acoustic noise of a medical device having a housing and a noise source mounted in the housing" (col. 2, lines 23-32). Thus, the teachings of Alexander would be analogous to Orr’s system comprising a pump as a noise source with the conduit 26 and sample cell 14 (Orr paragraphs 21, 23, 42).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orr’s system such that a detected noise or a vibration is cancelled using a speaker or mechanical vibration inducing element, as taught by Alexander. Since Orr already indicates that the pressure signal can be filtered at a frequency corresponding to the pump cycle, then filtering the differential pressure signal to isolate the noise as a control signal would be obvious in light Alexander’s teachings of detecting a control signal to generate a noise cancelling signal (Alexander contemplates other detectors in the system, col 6, lines 59-62). One would be motivated to make this modification  in order to improve Orr’s system in a similar way to Alexander’s system by cancelling out the noise of the motor. Additionally, this modification could be carried out without adding additional components since Orr already teaches the use of speakers in the user interface 22 and processor 24 to control various components.
Regarding claim 16 (see interpretation under the 112(b) rejection above), Orr teaches a respiratory gas monitoring method (system 10), comprising: 
drawing, with a pump (pump 38, Fig. 1), respired air through a measurement area (sample cell 14), at least a portion of the respired air moving through a constrictor (“flow restriction,” paragraph 38); 
measuring, with at least one pressure sensor (pressure detector 18), a pressure signal of air flowing through the constrictor (paragraph 38); 
attenuating or eliminating, with a ripple cancellation device, at least one pressure ripple in the respired air flowing through the constrictor, by separating, with a filter, an AC component of the pressure signal to generate a ripple signal (the pressure ripple is attenuated by filtering the pressure detector signal, paragraph 42); and
measuring, with a measurement device (composition detector 16), a target gas in the flow of respired air (paragraph 25).  
Orr also teaches a controller (processor 24), but does not teach generating, with the controller, a transducer drive signal from the ripple signal, producing, with a pressure transducer, an antiphase pressure waveform from the transducer drive signal, and applying the antiphase pressure waveform to air flowing from the constrictor to the pump to nullify the pulsations in the air.
Alexander teaches a respiratory treatment device with a speaker to create a cancellation frequency or a component to create mechanical vibrations in order to cancel noise due to a pressure generating component, i.e., a blower (col. 1, lines 39-67; col. 2, 1-44). Although, Alexander teaches a respiratory treatment device driven by a blower assembly and not a respiration gas monitor as taught by Orr, Alexander teaches that the noise and vibration cancelling methods are “applicable more broadly to medical devices…reducing acoustic noise of a medical device having a housing and a noise source mounted in the housing" (col. 2, lines 23-32). Thus, the teachings of Alexander would be analogous to Orr’s system comprising a pump as a noise source with the conduit 26 and sample cell 14 (Orr paragraphs 21, 23, 42).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orr’s system such that a detected noise or a vibration is cancelled using a speaker or mechanical vibration inducing element, as taught by Alexander. Since Orr already indicates that the pressure signal can be filtered at a frequency corresponding to the pump cycle, then filtering the differential pressure signal to isolate the noise as a control signal would be obvious in light Alexander’s teachings of detecting a control signal to generate a noise cancelling signal (Alexander contemplates other detectors in the system, col 6, lines 59-62). One would be motivated to make this modification  in order to improve Orr’s system in a similar way to Alexander’s system by cancelling out the noise of the motor. Additionally, this modification could be carried out without adding additional components since Orr already teaches the use of speakers in the user interface 22 and processor 24 to control various components.

Claim 3, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Alexander, as applied to claims 1, 7, and 16 above, and further in view of U.S. Patent No. 7,556,039, hereinafter Pierry.
Regarding claim 3, Orr teaches a flow restriction, wherein the pump is connected to draw the flow of respired air through the flow restriction and the pressure sensor is connected to measure the air pressure signal indicating a change in pressure across the constrictor (paragraph 38). However, Orr does not specifically teach the flow restriction is a capillary tube or an orifice. Pierry teaches an analogous respiration gas monitor (sidestream gas sampling system 6) that comprises a capillary tube (30) and a differential pressure sensor (70) that measures the pressure change across the constrictor (col. 4, lines 61-66).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orr in view of Alexander such that the flow restriction is a capillary tube, as taught by Pierry. One would be motivated to do so because Orr does not teach or suggest a specific type of flow restriction, thus using any flow restriction known within the art of breath sampling and flow measurement, such as a capillary tube, in the system of Orr would be predictable and obvious.
Regarding claims 12 and 19, Orr teaches that it is ideal to maintain a constant pressure and flow through sample cell 14, but variations due to respiration of the subject and the pump occur in the system (paragraphs 23, 42). Pierry teaches a flow control mechanism (Fig. 2; flow monitoring/control system 8 controls both the pressure transducer and the pump; col. 5, lines 3-21), the flow control mechanism including: 
a comparator (comparator 72) configured to receive the differential pressure signal from the differential pressure sensor, and subtract the differential pressure signal (output of pressure transducer 70) from a desired flow rate setpoint signal (flow reference 71) to generate a flow rate error signal; 
a pump controller configured to amplify and process the flow rate error signal to generate a pump control signal (“controller operatively coupled to the pressure transducer, and the flow generating means, wherein the controller measures the flow of gas based on the output of the differential pressure transducer and controls the rate of flow of gas via the flow generating means based on the measured flow during operation of the flow generating means,” claim 1; in light of pg. 10, lines 24-28 of Applicant’s specification, it is understood that the pump controller, filters, and drivers can be embodied by the same components and circuitry); and 
a pump driver (driver 73) configured to buffer the pump control signal to generate a pump drive signal, and transmit the pump drive signal to the pump (Fig. 2).  
It would be obvious to one of ordinary skill in the art to modify Orr in view of Alexander such that the processors 24 comprise a flow control mechanism comprising a comparator, pump controller, and pump driver, as taught by Pierry. One would be motivated to do so because Orr teaches maintaining a constant flow through the sample cell is desired and contemplates that the processor may control pump 38 for various reasons (paragraphs 23, 55-56), and Pierry provides apparatus and method for doing so (Pierry Fig. 2; col. 5, lines 3-21, describe control of the flow induced by the pump can be carried out through the feedback system of Fig. 2, and/or through PID control). Thus, this modification could be carried out in the same way to reduce pressure and flow variations due to the pump, and the results would be predictable.
Regarding claims 13 and 20, Orr in view of Alexander and Pierry teaches the pump driver (73) is configured to increase the speed of the pump when the differential pressure signal is less than the desired flow rate setpoint signal (flow reference 71), and the pump driver is configured to decrease the speed of the pump when the differential pressure signal is greater than the desired flow rate setpoint signal (“The difference between an output signal from the pressure transducer 70 and the signal from flow reference 71 is determined by a comparator 72. The output signal of comparator 72 serves as input to a driver 73, which controls the speed of flow generator 50. In a preferred embodiment of the present invention, this arrangement maintains a constant rate of flow for the gas through the capillary tube, and, hence, through the gas sampling site,” Pierry col. 5, lines 3-14; “the controller controls the flow generating means in a feedback fashion such that the flow of gas remains constant,” Pierry claim 6).
Regarding claim 14, Orr teaches the flow restriction is placed in between conduit 26 and inlet 34 of sample cell 14 (paragraph 38). Orr does not explicitly teach that the pump is configured to draw air from a patient first through a measurement area and then through the constrictor, whereby the constrictor is disposed between the pump and measurement area but does suggest that the flow restriction can be placed in other locations within the flow path (paragraph 39). Pierry teaches an arrangement where gas sampling area 26 is upstream of capillary tube 30 and pump 50 (Fig. 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Orr in view of Alexander such that the flow restriction is placed between the sample cell 14 and pump 38, in a similar arrangement as taught by Pierry Fig. 1. One would be motivated to do so because Orr suggests that the differential pressure measurement can take place at a different locations in the flow path (paragraph 38), and placing a flow restriction between the measurement area and the pump is an arrangement known in the art of respiration gas monitoring and flow measurement, as shown by Pierry Fig. 1. 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Alexander, as applied to claims 1 and 16 above, and further in view of U.S. Patent No. 6,599,253, hereinafter Baum. 
Orr in view of Alexander teaches a respiration monitoring system 10 with breath samples drawn past a composition detector 16 by a pump 38, and pressure variations due to the pump are cancelled out using a speaker (see rejection and motivation in claims 1 and 16). Orr teaches composition detector 16 is configured to generate output signals related to the composition of gas, for example a concentration of carbon dioxide or oxygen, through direct contact with the gas inside the sample cell 14. (paragraph 25). Orr does not explicitly teach or suggest the composition detector comprises an infrared light source, a bandpass filter, and a light detector. 
Baum teaches a breath respiration monitoring system (Fig. 3; col. 18-40), the system measuring a gas composition through a sample gas cell 34 and comprising an infrared light source (IR emitter 36), optical filter (narrow bandpass optical filter 46 or 62; “spectral region corresponding to a suitable reference or measurement wavelength of the analyte of interest,” col 9, line 23-24), and a detector (detector 48 or 64). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition detector of Orr in view of Alexander such that it uses infrared light to analyze the gas composition, as taught by Baum. One would be motivated to do so because one of ordinary skill in the art would recognize substituting one known type of sensor for another (i.e., spectroscopic vs. photoluminescent) to perform the same function of analyzing a gas concentration would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atlas et al. (US 2007/0227360) teaches a portable oxygen concentrator with multiple drive shafts 44 in the motor 40 (Abstract, paragraph 78). Reciprocal movement of the drive shafts 44 is staggered in time such that the amount of vibration or noise generated by the compressor 14 is offset by the staggered movement (paragraph 79).
Morrison (US 2012/0121441) teaches a side branch resonator comprising a cavity in order to reduce noise generated by a compressor pump (Abstract, paragraph 6-7).
“Pulse Cancelation System For Suppressing Liquid Flow Fluctuations” (2012) teaches feedback and feed-forward loops in order to cancel out liquid flow pulsations generated by a peristaltic pump in an atomic analysis instrument (pg. 1, lines 1-8 under “Background”; Figures 2-3; pg. 4, lines 2-5).
Browne et al. (“Noise analysis methodology,” 2016) teaches various inline attenuation device such as filters or extended tubing to reduce noise generated by a pump (Abstract; section IV “Analysis of Attenuation Devices).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791